PROMISSORY NOTE



Principal Amount: USD$23,977.50 April 30, 2016

 



For value received Nogales Resources Corp., (the “Borrower”) promises to pay on
demand to the order of John Gong (the “Lender”) the sum of $23,977.50 lawful
money of United States (the “Principal Sum”) together with interest on the
Principal Sum from April 6, 2016 (“Effective Date”) both before and after
maturity, default and judgment at the Interest Rate as defined below.

 

For the purposes of this promissory note, Interest Rate means 6 per cent per
year. Interest at the Interest Rate must be calculated and compounded monthly
not in advance from and including the Effective Date (for an effective rate of
6.2% per annum calculated monthly), and is payable together with the Principal
Sum when the Principal Sum is repaid.

 

The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.



The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.

 

 

BORROWER

Nogales Resources Corp.

 

Per: /s/ Lei Yang,

Lei Yang, President, CEO, CFO